Case: 18-50730    Document: 00516374118        Page: 1    Date Filed: 06/28/2022




          United States Court of Appeals
               for the Fifth Circuit                                United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       June 28, 2022
                                No. 18-50730                          Lyle W. Cayce
                                                                           Clerk

   Whole Woman’s Health; Brookside Women’s Medical
   Center, P.A., doing business as Brookside Women’s
   Health Center and Austin Women’s Health Center;
   Lendol L. Davis, M.D.; Alamo City Surgery Center,
   P.L.L.C., doing business as Alamo Women’s Reproductive
   Services; Whole Woman’s Health Alliance; Dr. Bhavik
   Kumar,

                                                         Plaintiffs—Appellees,

                                    versus

   Cecile Erwin Young, Executive Commissioner of the
   Texas Health and Human Services Commission, in her
   official capacity,

                                                     Defendant—Appellant.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:16-CV-1300


   Before Barksdale, Stewart, and Costa, Circuit Judges.
   Per Curiam:
Case: 18-50730      Document: 00516374118           Page: 2   Date Filed: 06/28/2022




                                    No. 18-50730


          The district court enjoined Texas laws regulating the disposal of
   embryonic and fetal tissue remains. The state requires facilities performing
   abortions to dispose of these remains in one of four ways: “(1) interment”;
   (2) cremation; (3) incineration followed by interment; or (4) steam
   disinfection followed by interment. Tex. Health & Safety Code
   § 697.004(a). Ashes resulting from cremation or incineration “may be
   interred or scattered in any manner as authorized by law for human remains,”
   but “may not be placed in a landfill.” Id. § 697.004(b).
          The district court assumed that the Texas laws further a legitimate
   state interest. See Box v. Planned Parenthood of Ind. & Ky., Inc., 139 S. Ct.
   1780, 1782 (2019) (holding that similar Indiana law was rationally related to a
   “legitimate interest in proper disposal of fetal remains” (quoting Akron v.
   Akron Ctr. for Reprod. Health, Inc., 462 U.S. 416, 452 n.45 (1983))). The
   court then applied the “undue burden” standard of Planned Parenthood of Se.
   Pa. v. Casey, 505 U.S. 833, 843 (1992) (plurality opinion), overruled by Dobbs
   v. Jackson Women’s Health Org., -- S. Ct. --, 2022 WL 2276808 (June 24,
   2022). Under the Casey balancing approach, the district court concluded
   that “the challenged laws impose significant burdens on abortion access that
   far outweigh the benefits the challenged laws confer.” It thus held that the
   laws restricting the methods for disposal of fetal remains violate the Due
   Process Clause of the Fourteenth Amendment. It went on to hold that the
   laws also violate the Equal Protection Clause.
          Last week, the Supreme Court overruled Casey and Roe v. Wade, 410
   U.S. 113 (1973). See Dobbs, 2022 WL 2276808, at *43. Dobbs holds that
   “[t]he Constitution does not prohibit the citizens of each State from
   regulating or prohibiting abortion.” Id. Accordingly, we VACATE the
   injunction issued in this case and REMAND for further proceedings
   consistent with Dobbs.




                                         2